Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed August 5, 2022 in reply to the First Office Action on the Merits mailed May 12, 2022. Claims 1, 4-7, 9-13, and 17 have been amended; claims 2, 3, 8, and 16 have been canceled; and no claims have been newly added. Claims 4-6, 11, 13-15, and 18-20 have been withdrawn. Claims 1, 7, 9, 10, 12, and 17 are under examination.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the First Office Action on the Merits mailed May 12, 2022 is hereby withdrawn. 
Specification
The disclosure is objected to because of the following:
1. The amendment filed August 5, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  In the present amendment, Applicant introduces references to and summaries of the disclosures of various U.S. Patents (e.g. U.S. Patent No. 8,901,140) and U.S. Patent Publications (e.g. U.S. Patent Pub. No. 2013/0338190) which do not appear in the original specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Further, the issues presented in the First Office Action mailed May 12, 2022 have not been addressed at all, and these are as follows:
2. The “Cross-Reference to Related Applications” section (i.e. paragraph [0001]) states the following:
“The present invention claims priority to Chinese Patent Application CN201711002771.4, filed on October 24, 2017, the content of which is incorporated herein by reference in its entirety”
However, the “Cross-Reference to Related Applications” section should not contain any reference to a foreign patent application, and should certainly not attempt to incorporate the contents of a foreign patent document, written in a foreign language, into the U.S. Patent disclosure. Applicant is thus advised to delete the Cross-Reference to Related Applications section.   
3. As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order, which Applicant has not included but should include in their specification as well. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Appropriate correction is required.
Drawings
The drawings remain objected to because of the following:
1. In Figs. 1-5, the y-axis lacks a label for the units of dissolution rate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, as amended, is objected to because the expression “a wetting agent, a disintegrant, and at least one pharmaceutical excipient” appears to be missing the term “additional” between “at least one” and “pharmaceutical excipient”. Applicant is advised that a “wetting agent” and a “disintegrant” are also pharmaceutical excipients. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 10, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a product-by-process claim and is indefinite for the following reasons:
1. The actual product being claimed is a pharmaceutical composition comprising the recited active, i.e. (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide. Although the claim proceeds to stipulate that the said composition is “obtained by” a process comprising the step of mixing the said active with various excipients including a wetting agent (i.e. ethanol or ethanol/water) and a disintegrant (i.e. cross-linked PVP), the claim never actually stipulates that the pharmaceutical composition itself necessarily contains these elements, only that the process uses these elements at some point. Hence, one of ordinary skill in the art cannot definitively ascertain whether the wetting agent and the disintegrant employed in the process are requisite constituents in the final product. For example, a wetting agent, e.g. ethanol, could be introduced in an early step during the process, but this wetting agent may be fully evaporated by the subsequent drying step, such that the wetting agent is not a constituent of the final pharmaceutical composition. 
2. Further, the claim appears to stipulate that the process also employs at least one additional excipient, but does not limit the additional excipient in any way. Certainly, it is noted the claims states that the additional excipient is “optionally” selected from a filler, an adhesive, and a lubricant”, the additional excipient is also clearly optionally not selected from these elements, and could be just about anything. Again, any one of these excipient elements introduced in the process is not necessarily a requisite constituent of the final product. The claim never actually states that the pharmaceutical composition necessarily comprises any of the enumerated optional excipients employed or that could be employed in the process. 
***Applicant is advised to define the pharmaceutical composition by its requisite constituent elements, e.g. “a composition comprising A, B, and C”, and then describe the process of making, e.g. “obtained by the process of mixing A, B, and C; granulating; and dynamic drying”. For examination at this time, the claim is being interpreted as only the active and any one or more pharmaceutical excipients are requisite constituents of the final claimed composition. 
3. Claims 1, as amended, now recites the phrase “a wetting agent, a disintegrant, and at least one pharmaceutical excipient”. One of ordinary skill in the art would generally understand a “wetting agent” and a “disintegrant” to be pharmaceutical excipients, but the phrase would appear to imply that they are not. It follows that Applicant appears to be employing “pharmaceutical excipient” in a manner that is contrary to the conventional understanding in the art. One of ordinary skill in the art thus cannot definitively ascertain what constitutes an “excipient” and what does not. This indefiniteness issue is compounded by the fact that the claim does not actually define the metes and bounds of the term “excipient” but rather leaves it open ended, merely providing that the said “excipient” could optionally be a filler, an adhesive, and a lubricant, but need not be. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
4. Claim 1 provides that the granulating method can be e.g. “high-speed shear granulating”. The term “high” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed limitation, and what constitutes “high” and “not high”. 
***This issue can be overcome simply by defining the term “high”, if Applicant has support for such a definition in the original specification. 
Claims 7, 9, 10, 12, and 17 are indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1, 7, 9, 10, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,722,469. 
Applicant’s elected subject matter is directed to a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 85% or higher after 30 minutes in 0.1 mol/L HCl solution. 
Claims 2 and 4 of U.S. Patent No. 10,722,469 disclose a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and e.g. crosslinked polyvinylpyrrolidone in the amounts of 10-50 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 80% or higher after 30 minutes in 0.1 mol/L HCl solution.
Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical composition contains the same requisite active, and the same disintegrant in amounts that are not patentably distinct, and the composition exhibits the same dissolution property. Therefore, the claimed products are deemed not patentably distinct despite that the U.S. Patent does not expressly disclose that the “drying” step is not specifically “dynamic drying”. 
II. Claims 1, 7, 9, 10, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,065,241. 
Applicant’s elected subject matter is directed to a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 85% or higher after 30 minutes in 0.1 mol/L HCl solution.
Claims 1-19 of U.S. Patent No. 11,065,241 discloses a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions themselves are not patentably distinct, and because U.S. Patent No. 11,065,241 discloses that their pharmaceutical composition is prepared by mixing the ingredients, granulating with a wetting agent such as e.g. ethanol, and drying.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
i) Applicant contends, regarding the Objection to the Drawings that “the dissolution rates…were measured according to the second method of General Regulation 0931 of the Chinese Pharmacopoeia 2015”, which discloses that “dissolution rate refers to percentage dissolved over a given period of time”, and that the Hintz et al. reference “at Fig. 5 shows dissolution profiles…where the y-axis has no label for the units of dissolution rate”. 
The Examiner, however, would like to point out the following:
1. In Figs. 1-5, the graph plots “dissolution rate” on the y-axis vs. “time” on the x-axis. If, as Applicant contends, “dissolution rate” refers to “percentage dissolved over a given period of time”, then, plugging in Applicant’s definition for dissolution rate for “dissolution rate”, one finds that the y-axis has units of percent per unit time, which is certainly not “unitless”. 
2. Moreover, by Applicant’s own account, they are plotting percent dissolved per unit time vs. time, which is not the same thing as the data shown in Hintz, Fig. 5. Looking at Hintz, Fig. 5, one clearly and definitively knows what is being depicted. The y-axis is “percent dissolved” and the scale runs from 0 to 100 (i.e. 0% to 100%). The x-axis is “time” with the scale in minutes. In stark contrast to Hintz’s Fig 5, Applicant’s Figs 1-5 represent “dissolution rate” on the y-axis, the scale is from 0 to 1, or 0 to 1.2, and its certainly not clear that the “dissolution rate” parameter is unitless. Indeed, if what Applicant asserts is true, the “dissolution rate” parameter is not unitless at all, but rather has units of percent/time. Applicant has not even specified the time unit for the y-axis, e.g. percent per second, or e.g. percent per minute. 
3. Finally, a graph submitted with a patent application should be clear and stand alone to convey all the pertinent information. The parameter being depicted on the y-axis and on the x-axis should be clear from the graph itself, as well as the units that correspond to the scale numbers shown. One should not have to dig through the specification to figure out what in fact is being shown in the y-axis (i.e. the parameter and the scale units), and then, to make matters even worse in this case, further seek out the “Chinese Pharmacopoeia 2015” and search in there for “Regulation 0931” to make heads or tails out of a simple line plot. On the contrary, Applicant has the responsibility to properly label the drawings submitted so that each line plot stands alone to convey all the pertinent information, including the parameter shown on the y-axis and the x-axis and their corresponding scale units. 
ii) Applicant contends, regarding the ODP rejections over U.S. Patent Nos. 10,722,469 and 11,065,241, that “Applicant unexpectedly found that the dynamic drying step rendered the pharmaceutical composition superior”, that “in industrial scale production, by changing the static drying…to the claimed dynamic drying, the pharmaceutical composition produced unexpectedly exhibited increased dissolution rate”. 
The Examiner, however, would like to point out the following:
1. Applicant has not established with hard evidence and logical reasoning that the described finding of increased dissolution rate is necessarily unexpected, or even necessarily superior. 
2. The claims are directed to a product, not a process. Applicant is attempting to show that a pharmaceutical composition comprising A, B, C, and D, made by a process that includes the so-called “dynamic drying” step, is somehow not only different from, but superior to a pharmaceutical composition comprising A, B, C, and D, made by a process that includes the so-called “static drying” step, if the pharmaceutical composition is produced on an industrial scale. 
3. However, even assuming, arguendo, that the so-called “dynamic drying” process does produce a different product than the so-called “static drying” process, the argument is irrelevant here because the compositions claimed in U.S. Patent Nos. 10,722,469 and 11,065,241 are not necessarily made by the so-called “static drying” process, and neither the claimed product nor the products of U.S. Patent Nos. 10,722,469 and 11,065,241 are necessarily manufactured on an industrial scale. 
4. Specifically, U.S. Patent No. 10,722,469 discloses a product made by a process that includes a drying step, but this drying step is not necessarily limited to the so-called “static drying” step. U.S. Patent No. 11,065,241 discloses the product, but the product is not necessarily limited to being manufactured by a process that employs a “static drying” step. 
5. Applicant can overcome the ODP rejections by timely filing the appropriate terminal disclaimer. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617